DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 should recite “said reversed threading[[s]]” in the third clause.
Claim 3 should recite “wherein the external diameter of the screw is greater than the internal diameter of the expandable sleeve, [[by]]at an at least one narrowing on a distal portion.”
Claim 4 should recite “wherein the at least one narrowing…”
Claim 6 should recite “wherein the expandable sleeve…”
Claim 12 should recite “wherein the expandable sleeve…”
Claim 14 should recite “The[[An]] extraction method according to claim 13”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the distal portion includes a head…” in the last clause. It is unclear whether the “head” is at the distal portion of the implant, the sleeve, or the screw. As best understood, the head is at the distal portion of the screw, and Examiner evaluated the claim as reciting “wherein the distal portion of the screw includes a head…”
Claims 7-8 are rejected since they contain improper antecedence. As best understood, claim 8 should depend from 7 and claim 7 should depend from claim 6 in order to provide antecedence for both the notches and the through-slots.
Allowable Subject Matter
Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Lee et al. (US 2008/0039846) discloses an osseous anchoring implant (80, FIG. 8), comprising: an expandable sleeve (10) extending between a proximal portion having a first internal diameter (diameter of 14), and a distal portion having a second internal diameter (diameter of 12) smaller than said first internal diameter (FIG. 1), these two portions defining a longitudinal axis and said 
However, the prior art, alone or in combination, fails to teach wherein the screw pitch of the screw thread is reversed relative to said second external threading of the expandable sleeve, or wherein the distal portion of the screw includes a head comprising at least one rear flute with a cutting edge to mill the bone during the extraction of the osseous implant and facilitate the removal of the implant.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.


/OLIVIA C CHANG/Primary Examiner, Art Unit 3775